                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ABS/SWR                                            271 Cadman Plaza East
F. #2017R01696                                     Brooklyn, New York 11201
                                                   November 10, 2018

Via ECF

The Honorable Sterling Johnson Jr.
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Mishelle Neginsky Singer
                      Criminal Docket No. 17-609 (SJ)

Dear Judge Johnson:
                The government writes on behalf of both parties to respectfully request that
defendant Mishelle Neginsky Singer’s sentencing be adjourned until March 2019. Ms.
Singer is currently set to be sentenced on November 15, 2018. Ms. Singer pleaded guilty in
December 2017 to a conspiracy that will be the subject of United States v. Pikus, et al., 16-
CR-329, a related case that is currently pending before this Court and set for trial on January
28, 2019. Adjourning the sentencing until after the resolution of the Pikus trial will give the
Court the opportunity to see the presentation of evidence related to the conspiracy, which
will aid the Court in determining Ms. Singer’s sentence. The defendant, through her counsel,
joins in this request and the Probation Office has no objection.
                                                   Respectfully submitted,
                                                   SANDRA L. MOSER
                                                   Acting Chief
                                                   Fraud Section, Criminal Division
                                                   U.S. Department of Justice

                                           By:     _______/s/___________________
                                                   A. Brendan Stewart
                                                   Sarah Wilson Rocha
                                                   Trial Attorneys
                                                   Criminal Division, Fraud Section
                                                   U.S. Department of Justice

Cc:    Justine Harris, Esq., Emma Spiro, Esq. (via ECF)
